     Case 6:20-cv-01045-RBD-DCI Document 1 Filed 06/14/20 Page 1 of 8 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

DELROY A. CHAMBERS, JR.,

         Plaintiff,

v.

BELLALUCA, LLC,

      Defendant.
_____________________________/

                                           COMPLAINT
                                               and
                                          JURY DEMAND

         Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys, files this

Complaint for injunctive and declaratory relief, damages, costs, and attorneys’ fees against

Defendant, Bellaluca, LLC, and as good grounds states as follows:

                                  PRELIMINARY STATEMENT

         1.      This action arises as a result of Defendant’s discriminatory actions perpetrated

against Black people with respect to the rental of a home in Altamonte Springs, Florida (the

“Dwelling”).

         2.      Specifically, Defendant has violated the Fair Housing Act by, among other things,

otherwise making unavailable and denying the Dwelling to Mr. Chambers because of race.

                                  JURISDICTION AND VENUE

         3.      Jurisdiction is invoked pursuant to 42 U.S.C. § 3613(a), in that Plaintiff asserts his

claims of housing discrimination in a civil action, and also pursuant to 28 U.S.C. §§ 1331, 2201

and 1343(a)(4), in that this is a civil action seeking to redress the deprivation of the right to fair

housing secured to Plaintiff by the Fair Housing Act.
  Case 6:20-cv-01045-RBD-DCI Document 1 Filed 06/14/20 Page 2 of 8 PageID 2




       4.      Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202. Plaintiff

seeks permanent injunctive relief pursuant to Rule 65, Federal Rules of Civil Procedure.

       5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c) in that

the subject property is located in this district, the events and/or omissions giving rise to the claims

herein occurred in this district, and the Defendant’s principal place of business in this district.

                                             PARTIES

       6.      Plaintiff, Delroy A. Chambers, Jr., is a Black male that serves as a fair housing

tester who seeks to enforce fair housing laws so that people are protected from discriminatory

housing practices. Mr. Chambers attempts to accomplish these goals by engaging in testing for

fair housing violations and pursuing enforcement of meritorious claims, among other things. In

this capacity, Mr. Chambers poses as a renter or purchaser for the purpose of collecting evidence

of discriminatory housing practices, without intent to rent or purchase a home. At all relevant

times, Mr. Chambers was acting in this capacity as a tester when he conducted an investigation

into the discriminatory actions perpetuated by Defendant.

       7.      As a fair housing tester and advocate dedicated to advancing the rights of those

historically discriminated against, Mr. Chambers attempts to locate housing providers and

advertisers in order to test their compliance with various fair housing laws. Mr. Chambers

conducts such testing efforts consistent with the guidance and instructions outlined by the U.S.

Department of Housing and Urban Development (HUD), housing advocacy groups, and

established case law.

       8.      Mr. Chambers is deeply committed to fair housing and the goals of the Fair Housing

Act. Mr. Chambers was and continues to be adversely affected by the acts, omissions, policies,

and practices of the Defendant.
  Case 6:20-cv-01045-RBD-DCI Document 1 Filed 06/14/20 Page 3 of 8 PageID 3




        9.      Defendant, Bellaluca, LLC, is a Florida Limited Liability Company that is engaged

in the business of real estate.

                                    FACTUAL ALLEGATIONS

        10.     While investigating discrimination in the housing market in September 2019, Mr.

Chambers encountered an advertisement for the Dwelling. The advertisement stated, among other

things, “No … criminal records.”

        11.     As part of Mr. Chambers’s fair housing testing efforts described above, Mr.

Chambers, posing as a potential renter, attempted to negotiate for the rental of the Dwelling with

Defendant by confirming the availability of the Dwelling. Defendant responded by text message,

confirmed the availability of the Dwelling.

        12.     Mr. Chambers then asked when he would able to view the Dwelling.

        13.     Defendant then instructed Mr. Chambers to review the advertisement and to

confirm that he met the requirements. Defendant then stated that if Mr. Chambers confirmed that

he met the requirements, Defendant would schedule a viewing of the Dwelling.

        14.     Mr. Chambers continued the test by asking Defendant for additional details about

the no criminal records requirement that was noted on the advertisement, and inquired whether a

criminal history would result in a denial of the Dwelling.

        15.     Defendant stated that Mr. Chambers would not qualify with a criminal history, and

as such, any criminal history would result in an automatic denial of the Dwelling. In so responding,

Defendant did not ask whether Mr. Chambers’s criminal background involved any convictions or

only arrests, or what the underlying conduct entailed, and instead stated that Mr. Chambers’s

application would be denied, based on any criminal background. Therefore, Defendant ceased
  Case 6:20-cv-01045-RBD-DCI Document 1 Filed 06/14/20 Page 4 of 8 PageID 4




negotiating with Mr. Chambers, would not agree to provide Mr. Chambers with a viewing of the

Dwelling, and otherwise made the Dwelling unavailable and denied the Dwelling to him.

       16.     These statements clearly indicate that the rental of the Dwelling is subject to a

blanket prohibition regarding applicants with a criminal record, including arrests, which is

unlawful under the Fair Housing Act, as it has a disparate impact on Black people, and fails to

serve a substantial, legitimate, nondiscriminatory interest of the housing provider.

       17.     Such actions and statements serve to discourage Mr. Chambers from applying,

inspecting and renting the Dwelling; and restrict the choices of Mr. Chambers by word or conduct

in connection with seeking, negotiating for, renting the Dwelling so as to perpetuate, or tend to

perpetuate, segregated housing patterns, or to discourage or obstruct choices in a community,

neighborhood or development. As such, these actions constitute efforts to deprive Mr. Chambers

of housing opportunities.

       18.     HUD has found that “where a policy or practice that restricts access to housing on

the basis of criminal history has a disparate impact on individuals of a particular race … such

policy or practice is unlawful under the Fair Housing Act if it is not necessary to serve a substantial,

legitimate, nondiscriminatory interest of the housing provider.” See HUD, “Office of General

Counsel Guidance on Application of Fair Housing Act Standards to the Use of Criminal Records

by Providers of Housing and Real Estate-Related Transactions” (April 4, 2016).

       19.     According to recent data, studies and HUD findings, Black people are arrested,

convicted, and imprisoned at vastly disproportionate rates in Florida and the country as a whole.

As such, Defendant's policy actually and predictably result in a disparate impact to Black people.

       20.     HUD has found that “[a] housing provider with a policy or practice of excluding

individuals because of one or more prior arrests (without any conviction) cannot satisfy its burden
  Case 6:20-cv-01045-RBD-DCI Document 1 Filed 06/14/20 Page 5 of 8 PageID 5




of showing that such policy or practice is necessary to achieve a substantial, legitimate,

nondiscriminatory interest.” Id.

       21.       HUD has further found that no substantial, legitimate, nondiscriminatory interest

can be served where “[a] housing provider … imposes a blanket prohibition on any person with

any conviction record – no matter … what the underlying conduct entailed, or what the convicted

person has done since then.” Id.

       22.       As such, Defendant’s actions in refusing to negotiate with Mr. Chambers and

making the Dwelling unavailable to Mr. Chambers and denying it to him based on a blanket

prohibition, which takes arrests into consideration is unlawful under the Fair Housing Act, as it

has a disparate impact on Black people, and fails to serve a substantial, legitimate,

nondiscriminatory interest of the housing provider.

       23.       Mr. Chambers was angered and insulted that Defendant was making the Dwelling

unavailable to him and denying it to him based on its blanket prohibition, which take arrests into

consideration.

       24.       As a Black person who has been the subject of discrimination throughout his life,

Mr. Chambers is particularly sensitive to discriminatory practices. Mr. Chambers was insulted

and emotionally distressed by being denied housing based on a blanket prohibition, which takes

arrests into consideration, and by being subjected to such discriminatory policies.

       25.       Mr. Chambers was and is saddened, angered, and insulted by the fact that the

Defendant refused to negotiate and otherwise made unavailable and denied the Dwelling to him

based on a criminal history policy that has a discriminatory impact and serves no substantial,

legitimate, nondiscriminatory interest. Mr. Chambers has spent a significant amount of time

thinking about what occurred and all the other Black people who may have had housing made
  Case 6:20-cv-01045-RBD-DCI Document 1 Filed 06/14/20 Page 6 of 8 PageID 6




unavailable to them by Defendant based on the criminal history policy that includes a blanket

prohibition and takes arrest history into consideration, and while doing so, has felt the

aforementioned emotions.

       26.     Defendant’s unlawful conduct proximately caused Mr. Chambers to suffer the

aforementioned emotions, which have manifested into stress, unpleasant rumination, mental strain,

and feelings of indignity, hopelessness and anxiety about race discrimination in housing.

       27.     Consistent with his fair housing testing efforts, Mr. Chambers has a practice of

continuing to monitor and test those entities and individuals found to have been discriminating.

To those ends, Mr. Chambers has and will continue monitoring Defendant and its agents in order

to determine its ongoing compliance with the Fair Housing Act, and will continue to do so

throughout the pendency of this matter and after its conclusion.

                                    COUNT 1:
                        VIOLATION OF THE FAIR HOUSING ACT

       28.     Plaintiff repeats and realleges paragraphs 1 through 27 as if fully set forth herein.

       29.     This Count 1 is brought by Plaintiff against the Defendant, Bellaluca, LLC.

       30.     Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

violations committed by Defendant, and its agents.

       31.     Defendant, Bellaluca, LLC, authorized its agents to act for it when they committed

the Fair Housing Act violations alleged herein. Defendant’s agents accepted the undertaking of

acting on behalf of Defendant, Bellaluca, LLC, when they committed the Fair Housing Act

violations alleged herein. Defendant, Bellaluca, LLC, had control over its agents when they

committed the Fair Housing Act violations alleged herein.

       32.     Defendant has violated the Fair Housing Act by, among other things, otherwise

making unavailable and denying the Dwelling to Mr. Chambers because of race.
  Case 6:20-cv-01045-RBD-DCI Document 1 Filed 06/14/20 Page 7 of 8 PageID 7




        33.     A discriminatory purpose, not any legitimate reason, was a motivating factor behind

Defendant’s aforementioned discriminatory actions and/or omissions.

        34.     As a result of Defendant’s discriminatory conduct - committed despite being

engaged in the business of real estate, coupled with Plaintiff’s ongoing monitoring efforts -

Plaintiff has suffered, is continuing to suffer, and will in the future suffer irreparable loss and injury

and a real and immediate threat of future discrimination by Defendant.

        35.     Defendant’s unlawful conduct and actions constitute direct evidence of

discrimination and proximately caused Plaintiff’s damages as described above.

        36.     In engaging in this unlawful conduct described above, Defendant acted recklessly

or intentionally. This is evidenced, in part, by the fact that Defendant is engaged in the real estate

business, and despite that fact, chose to engage in unlawful discrimination.

        37.     As a tester who has been treated in a discriminatory fashion by Defendant, Mr.

Chambers has suffered an injury in precisely the form the Fair Housing Act was intended to guard

against, and therefore he has standing to maintain his claims under the Act's provisions.

        38.     Accordingly, Plaintiff is aggrieved by Defendant's discriminatory actions in

violation of the Fair Housing Act.

        WHEREFORE, Plaintiff respectfully requests that the Court:

                A.      declare the actions, omissions, policies, and procedures of Defendant,

complained of herein to be in violation of the Fair Housing Act;

                B.      enter a permanent injunction enjoining Defendant, its successors, and its

servants, agents and employees, and all those acting in concert with it, from engaging in

discrimination based on race;
  Case 6:20-cv-01045-RBD-DCI Document 1 Filed 06/14/20 Page 8 of 8 PageID 8




                 C.      enter a permanent injunction compelling Defendant, its successors, and its

servants, agents and employees, and all those acting in concert with it, to amend any and all

policies, procedures and practices, which discriminate against persons based on race;

                 D.      award compensatory damages to Plaintiff against Defendant, to compensate

Plaintiff for, among other things, the emotional distress, anger, insult and injury caused by

Defendant’s discriminatory actions;

                 E.      award Plaintiff his costs and reasonable attorneys’ fees in this action; and

                 F.      award Plaintiff such other and further relief as the Court deems just and

proper.

                                   DEMAND FOR JURY TRIAL

          Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Plaintiff demands a trial by jury

on all issues so triable in this matter.


                                                        Respectfully submitted,

                                                        Joshua A. Glickman, Esq.
                                                        Florida Bar No. 43994
                                                        josh@sjlawcollective.com
                                                        Shawn A. Heller, Esq.
                                                        Florida Bar No. 46346
                                                        shawn@sjlawcollective.com

                                                        Social Justice Law Collective, PL
                                                        974 Howard Avenue
                                                        Dunedin, Florida 34698
                                                        (202) 709-5744
                                                        (866) 893-0416 (Fax)

                                                        Attorneys for the Plaintiff


                                                        By:   s/ Shawn A. Heller      .
                                                                Shawn A. Heller, Esq.
